COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-460-CV


CHRISTOPHER CHAD BATES                                             APPELLANT

                                        V.

CITIBANK (SOUTH DAKOTA) N.A.                                         APPELLEE

                                    ------------

      FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Christopher Chad Bates attempts to appeal from the trial court’s

final summary judgment in favor of Appellee Citibank (South Dakota) N.A. We

dismiss the appeal for want of jurisdiction.

      The trial court’s judgment was signed on August 26, 2008, and Bates

timely filed a motion for new trial on September 16, 2008. Bates’s notice of



      1
          … See Tex. R. App. P. 47.4.
appeal was therefore due on November 24, 2008, but it was not filed until

December 3, 2008. See Tex. R. App. P. 26.1(a)(1).

      On December 9, 2008, we notified Bates of our concern that this court

may not have jurisdiction over the appeal and informed him that unless he or

any party desiring to continue the appeal filed with the court a response

showing a reasonable explanation for the late filing of the notice of appeal, this

appeal would be dismissed for want of jurisdiction.        See Tex. R. App. P.

10.5(b), 26.3, 42.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).

We have received no response. Accordingly, we dismiss the appeal for want

of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).

                                            PER CURIAM

PANEL: MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED: February 5, 2009




                                        2